Citation Nr: 1507949	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for type 2 diabetes mellitus, with diabetic retinopathy of the left eye.

2.  Entitlement to a disability rating in excess of 30 percent for diabetic peripheral neuropathy of the right upper extremity.  

3.  Entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left upper extremity.

4.  Entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity.

5.  Entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity.

6.  Entitlement to an effective date prior to January 31, 2012 for a grant of a total disability rating based on individual unemployability. 

7.  Entitlement to an effective date prior to January 31, 2012 for a grant of service connection for diabetic peripheral neuropathy of the right upper extremity.  

8.  Entitlement to an effective date prior to January 31, 2012 for a grant of service connection for diabetic peripheral neuropathy of the left upper extremity.

9.  Entitlement to an effective date prior to January 31, 2012 for a grant of service connection for diabetic peripheral neuropathy of the right lower extremity.

10.  Entitlement to an effective date prior to January 31, 2012 for a grant of service connection for diabetic peripheral neuropathy of the left lower extremity.

11.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder, for the period of time prior to March 31, 2010.

12.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder, from March 31, 2010 to January 21, 2012.

13.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder, beginning January 31, 2012.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In August 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issues under appeal for entitlement to a disability rating in excess of 10 percent for type 2 diabetes mellitus, with diabetic retinopathy of the left eye; a disability rating in excess of 30 percent for diabetic peripheral neuropathy of the right upper extremity; a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left upper extremity; a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity; a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity; and, an effective date prior to January 31, 2012 for a grant of a total disability rating based on individual unemployability (TDIU).

2.  On February 24, 2011, the Veteran filed a claim for service connection for type 2 diabetes mellitus.  

3. Diabetic peripheral neuropathy of all extremities was manifested by February 24, 2011.  

4.  From November 30, 2008 to January 31, 2012, the Veteran's posttraumatic stress disorder (PTSD) was manifested by symptoms that resulted in occupational and social impairment with reduced reliability and productivity including panic attacks more than once a week, suicidal ideation.

5.  Beginning January 31, 2012, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for the issues of entitlement to:  a disability rating in excess of 10 percent for type 2 diabetes mellitus with diabetic retinopathy of the left eye; a disability rating in excess of 30 percent for diabetic peripheral neuropathy of the right upper extremity; a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left upper extremity; a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity; a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity; and, an effective date prior to January 31, 2012 for a grant of TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to an effective date of February 24, 2011, for the award of service connection for diabetic peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2014). 

3.  The criteria for entitlement to an effective date of February 24, 2011, for the award of service connection for diabetic peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2014). 

4.  The criteria for entitlement to an effective date of February 24, 2011, for the award of service connection for diabetic peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2014). 

5.  The criteria for entitlement to an effective date of February 24, 2011, for the award of service connection for diabetic peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2014). 

6.  The criteria for an initial disability rating of 50 percent, but no more, for PTSD from November 30, 2008 to March 31, 2010, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

7.  The criteria for a disability rating in excess of 50 percent for PTSD from March 31, 2010 to January 31, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

8.  The criteria for a disability rating in excess of 70 percent for PTSD beginning January 31, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In August 2014, the Veteran's attorney submitted a written brief which withdrew the appeals for the issues of entitlement to a disability rating in excess of 10 percent for type 2 diabetes mellitus, with diabetic retinopathy of the left eye; a disability rating in excess of 30 percent for diabetic peripheral neuropathy of the right upper extremity; a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left upper extremity; a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity; a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity; and, an effective date prior to January 31, 2012 for a grant of TDIU.  Thus, there remain no allegations of error of fact or law with regard to these issues for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal of these issues is warranted.

II.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran has been provided the requisite notice with respect to his claims for service connection for PTSD and diabetes mellitus, including any complications such as neuropathy.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issues on appeal involve the initial disability ratings and effective dates assigned upon awarding service connection, and the entire body of evidence is for equal consideration.  In cases where service connection has been granted and an initial disability ratings and effective dates have been assigned, the typical service-connection claim has been more than substantiated, it has been proven and the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  

VA has also fulfilled its duty to assist the Veteran.  VA has obtained service treatment records, private medical records, VA medical records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided multiple VA examinations with respect to the issue on appeal.  These examinations are adequate and provide the evidence necessary to rate the Veteran's service-connected disability. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

III.  Effective Dates

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The Veteran filed a claim for service connection for type 2 diabetes mellitus as a residual of Agent Orange exposure in service, which was received by VA on February 24, 2011.  In this claim, the Veteran specifically referred to his eyes, which indicated that the complication of diabetic retinopathy was part of his claim.  He also indicated that he received a VA Agent Orange examination in July 2010.  This examination is of record and did not indicate a diagnosis of diabetes mellitus, and testing of all peripheral nerve functions revealed normal results.  

A VA treatment record dated January 2011 indicates that the Veteran had a new diagnosis of type 2 diabetes mellitus.  He was referred for a diabetic eye examination and diabetic education at that time.  A February 2011 VA treatment record confirmed mild diabetic retinopathy of the left eye.  Based on these diagnoses, and the fact that the evidence established that the Veteran served in Vietnam, service connection for type 2 diabetes mellitus, with diabetic retinopathy of the left eye was granted.  The effective date of service connection was February 24, 2011, the date of claim.  

The May 2011 rating decision which granted service connection for diabetes mellitus, indicated that the Veteran failed to report for a VA examination, which was scheduled with a contract medical examiner.  However, the Veteran has testified that he never received notice of this examination and that he had reported for all other ordered VA examinations.  The evidence of record does not document that he received notice of the scheduled May 2011 VA examination.  

In a letter dated December 2011, the Veteran reported that he had taken early retirement at age 62, in part because he had difficulty working due to service-connected disabilities.  He specifically reported having neuropathy in his legs and feet from his service-connected diabetes mellitus.  

In August 2012, a VA examination for diabetes mellitus was conducted.  The examiner indicated that the date of onset of the symptoms of diabetes mellitus was January 2011; the Veteran reported symptoms began with blurred vision, leg pain, and tingling in his feet at that time.  

As a result of the findings of the August 2012 VA examination, service connection was granted for diabetic peripheral neuropathy of all extremities, with each extremity being assigned a separate disability rating.  The effective dates assigned were January 31, 2012.  The Veteran asserts that an effective date prior to January 31, 2012, is warranted for the grant of service connection for diabetic peripheral neuropathy of all extremities.  

The date of claim for the claim for service connection for diabetes mellitus was February 24, 2011.  The August 2012 VA examination is specific that the Veteran's symptoms of diabetic peripheral neuropathy were manifest at that time.  Moreover, the Veteran is competent to report such symptoms.  To the extent that the RO asserts that the Veteran did not report for a May 2011VA examination, the record does not document that the Veteran was ever provided notice of this scheduled examination.  Moreover, the Veteran's assertion that he has been cooperative and reported for all subsequent scheduled VA examinations is supported by the record.  

The August 2012 VA examination indicates that the symptoms of diabetic neuropathy were manifest in January 2011, which is the date entitlement arose.  His date of claim for service connection for diabetes mellitus, including complications, was received February 24, 2011.  Accordingly the proper effective date of February 24, 2011, is warranted for service connection for diabetic peripheral neuropathy of the right upper extremity; diabetic peripheral neuropathy of the left upper extremity; diabetic peripheral neuropathy of the right lower extremity; and, diabetic peripheral neuropathy of the left lower extremity.  Thus, the appeal is granted to this extent.

The Veteran's attorney has asserted that earlier effective dates are warranted under the holding of Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  Although service connection for the Veteran's diabetes mellitus and associated diabetic peripheral neuropathy of the extremities was granted under 38 C.F.R. § 3.309(e) for diseases associated with exposure to certain herbicide agents, the application of the Nehmer holding is not applicable in this case.  Under the applicable regulations the Veteran would have had to a claim for service connection for his diabetes mellitus pending before VA on May 3, 1989 or between that date and the effective date for which service connection for diabetes mellitus based on Agent Orange exposure was established.  38 C.F.R. § 3.816 (2014).  Diabetes mellitus was added to the list of presumptive diseases in 2002.  Compare 38 C.F.R. § 3.309(e)(2001), with 38 C.F.R. § 3.309(e)(2002).  The Veteran filed his claim for service connection for diabetes mellitus in February 2011, almost a decade later.  Accordingly, consideration under Nehmer and 38 C.F.R. § 3.816 is not warranted.  

IV.  PTSD

Service connection has been granted for PTSD, with major depressive disorder and panic disorder.  A 30 percent disability rating effective November 30, 2008 to March 31, 2010; a 50 percent disability rating effective March 31, 2010 to January 31, 2012; and, a 70 percent disability rating, effective January 31, 2102.  The Veteran claims that the disability ratings assigned do not correctly reflect the level of disability of his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The Veteran claims entitlement to increased initial disability ratings percent for his service-connected PTSD.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, or mild memory loss such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation for PTSD is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability evaluation for PTSD is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 - 40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).   Id.
In April 2009 a private psychological evaluation of the Veteran was conducted.  The Veteran reported stressors related to his active duty service as a Marine in Vietnam.  On mental status examination, difficulty with short term memory was noted.  He was anxious and affect was blunted.  Symptoms of depressed mood and confusion were also present.  He also reported having weekly panic attacks.  The diagnosis was PTSD, insomnia related to PTSD, panic disorder with agoraphobia, and generalized anxiety disorder.  A GAF of 45 was assigned.  The examiner indicated that the Veteran had "significant impairment in social, occupational, family, judgment and mood.  There is reduced reliability and productivity due to such symptoms as suicidal ideation."  Difficulty in establishing and maintaining effective work and social relationships was also noted.  

In July 2009 a VA psychiatric examination of the Veteran was conducted.  The Veteran's military stressor history was noted; he reported that he was employed, with a fair relationship with his supervisor and good relationships with his co-workers.  He reported being married to his second wife for 26 years, with a good relationship.  He described his relationship with his children as only "okay."  Current treatment of psychiatric symptoms with medication was noted.  After full mental status examination, the diagnoses were PTSD, major depressive disorder, and panic disorder.  A GAF of 52 was assigned.  The examiner indicated that disturbance of motivation and mood was present with the Veteran having difficulty getting along with people.  His symptoms were noted to cause occupational and social impairment with reduced reliability and productivity.  Specifically, the Veteran was noted to have panic attacks more than once a week.  An April 2009 VA outpatient treatment record documents very similar symptoms.  

Treatment records dated throughout 2009 and 2010 reveal that the Veteran was receiving regular treatment from a private psychologist.  These records note that the Veteran continued to re-experience stressors from his period of service in Vietnam.  An August 2009 record noted that the Veteran was employed as a custodian and that he had previously been employed as a computer analyst.  A January 2010 record notes a similar employment history, that the Veteran isolated himself, and that he had symptoms of hyper-arousal.  

In May 2010, another VA examination of the Veteran was conducted.  The diagnoses were PTSD, major depressive disorder, and panic disorder and a GAF of 41 was assigned.  Mental status examination revealed that memory was normal.  Affect and mood were impaired, as was his attention and focus.  Panic attacks continued to occur more than once a week.  The examiner indicated occupational and social impairment, with reduced reliability and productivity.  The Veteran was able to manage his financial affairs and had no difficulty understanding commands.  

A June 2010 report from the private psychologist noted the GAF score of 41 assigned at the May 2010 VA examination, along with the psychologist's belief that an increased rating for PTSD was warranted.  The psychologist noted that the Veteran was working.  

In September 2010, an examination of the Veteran was provided by a private psychiatrist.  The examiner indicated a GAF of 40 was warranted, but also stated that there was "evidence of total occupational and social impairment due to such symptoms as gross impairment in thought process and communication."  However, the report indicates that psychotic features and current suicidal ideation were not present.  The psychiatrist noted that the was capable of managing his own finances and he was employed, although he had difficulty maintaining employment due to PTSD symptoms of attention problems, concentration, and irritability.  The symptoms documented by the examiner do not support the statement that the Veteran exhibited total occupational and social impairment, and the fact that the Veteran maintained employment at this time also renders this statement by the examiner to not be probative of the level of disability resulting from the service-connected PTSD.  

Thereafter, a December 2010 VA treatment record shows a GAF score of 55 was assigned.  The Veteran submitted a letter dated December 2011, which stated that he decided to take early retirement at age 62 because of  his service-connected disabilities, including PTSD.  

In an August 2012 VA examination, the examiner indicated that the Veteran's PTSD resulted in be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

The evidence supports the assignment of a 50 percent disability rating for PTSD effective from the date of service connection, November 30, 2008 to January 31, 2012.  The evidence reveals that during this period of time, panic attacks occurring more than once a week were documented on multiple VA examination reports during this period of time. During this period of time disturbance of motivation and mood was present, with the Veteran having difficulty getting along with people.  His symptoms were noted to cause occupational and social impairment, with reduced reliability and productivity.  

However, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 50 percent for the Veteran's service-connected PTSD for the period of time prior to January 31, 2012.  Prior to January 31, 2012, there is no probative evidence that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such including work, family relations, thinking, and mood.  The evidence reveals that the Veteran maintained employment and was capable of handling his finances during this period of time.  To the extent that September 2010 private psychiatrist indicated that the Veteran had total occupational and social impairment due to such symptoms as gross impairment in thought process and communication, that assessment was not supported by the findings of the examination report, which showed that psychotic features and current suicidal ideation were absent, as well as the Veteran was employed and capable of managing his own finances.  The GAF of 40 assigned by the private psychiatrist is also not indicative of total occupational and social impairment.  The findings and assertions contained in this examination report are inconsistent with the medical findings both before and after this examination, as to render the report of little probative weight with respect to the application of the rating criteria for PTSD.  

Moreover, the preponderance of the evidence is against the assignment of a disability rating in excess of 70 percent disability rating for PTSD beginning January 31, 2012.  As discussed above, the weight of the probative evidence does not show that the Veteran's service-connected PTSD resulted in total occupational and social impairment.  38 C.F.R. §§ 4.130, Diagnostic Code 9411.  To the extent that the Veteran took early retirement in January 2012 because of symptoms of his service-connected PTSD, that is contemplated in the assignment of TDIU effective at that time.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD is evaluated pursuant to 38 C.F.R. §§ 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Prior to January 31, 2012, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  Beginning January 31, 2012, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the currently assigned disability ratings for the periods of time at issue.  Consequently, the Board concludes that the assigned schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period other than those discussed herein, when the disability varied to such an extent that a rating greater or less than those assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for a rating in excess of the ratings assigned herein for the Veteran's service connected PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for entitlement to a disability rating in excess of 10 percent for type 2 diabetes mellitus with diabetic retinopathy of the left eye is dismissed.  

The appeal for entitlement to a disability rating in excess of 30 percent for diabetic peripheral neuropathy of the right upper extremity is dismissed.  

The appeal for entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left upper extremity is dismissed.  

The appeal for entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity is dismissed.  

The appeal for entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity is dismissed.  

The appeal for entitlement to an effective date prior to January 31, 2012 for a grant of TDIU is dismissed.  

An effective date of February 24, 2011, for the award of service connection for diabetic peripheral neuropathy of the right upper extremity is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An effective date of February 24, 2011, for the award of service connection for diabetic peripheral neuropathy of the left upper extremity is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An effective date of February 24, 2011, for the award of service connection for diabetic peripheral neuropathy of the right lower extremity is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An effective date of February 24, 2011, for the award of service connection for diabetic peripheral neuropathy of the left lower extremity is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An initial disability rating of 50 percent for PTSD for the period of time from November 30, 2008 to January 31, 2012 is granted, subject to the law and regulations governing the payment of monetary awards.  
An initial disability rating of 50 percent for PTSD from November 30, 2008 to March 31, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A disability rating in excess of 50 percent for PTSD for the period of time from March 31, 2010 to January 31, 2012, is denied.  

A disability rating in excess of 70 percent for PTSD, beginning January 31, 2012, is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


